In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-17-00097-CV
       ___________________________

ESTATE OF MICHAEL LYNN LUCE, DECEASED




   On Appeal from County Court at Law No. 2
             Parker County, Texas
         Trial Court No. CIV-16-0132


Concurring Memorandum Opinion by Justice Meier
                CONCURRING MEMORANDUM OPINION

      Although reluctant to accept the “blinking system” as a valid means of

communication by which to execute the 2015 will, I concur with the majority opinion

issued on November 15, 2018.




                                                   /s/ Bill Meier
                                                   Bill Meier
                                                   Justice

Delivered: December 31, 2018




                                        2